MIAMI MANAGEMENT, INC., Appellant,
v.
BEVERLY FOSTER, as Personal Representative of the Estate of ANGELA FOSTER, REGIS INSURANCE COMPANY a/s/o THE RESIDENCES OF SAWGRASS MILLS COMMUNITY ASSOCIATION, INC., et al., Appellees.
No. 4D06-3580.
District Court of Appeal of Florida, Fourth District.
October 24, 2007.
Hinda Klein of Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow & Schefer, P.A., Hollywood, for appellant.
David B. Pakula of David B. Pakula, P.A., Pembroke Pines, and Thomas J. Morgan, Sr., of Morgan & Morgan, P.A., Coral Gables, for appellee Regis Insurance Company.
PER CURIAM.
Affirmed.
FARMER, TAYLOR, JJ., and DAVIDSON, LISA, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.